DETAILED ACTION
Claims 1-16 were subject to restriction requirement on 09/13/2021. 
Applicant elected group I, claims 1-12, without traverse on 10/26/2021. 
Claims 1-16 are pending, of which claims 13-16 are withdrawn by the Examiner. 
Claims 1-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 10/26/2021 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2015/0050438) (Ogata).
Regarding claims 1 and 7
Ogata teaches a cloth comprising a fiber A that is not water repellent and a fiber B that is water repellent, wherein the fiber B is subjected to a water-repellent agent. See, e.g., abstract and paragraph [0011]. Ogata teaches the fiber A contributes to water absorbency, such as cotton or wool (i.e., water-absorbent fiber). Paragraphs [0030] and [0033-0034]. 
Ogata teaches the cloth is a weft-knitted fabric, in which the fiber B is exposed on only one surface of the cloth. Paragraph [0047]. Therefore, the side fiber B is exposed on corresponds to the non-skin-facing surface and the exposed portions of fiber B on the non-skin-
Ogata teaches the cloth has a water absorption rate of 30 seconds or less on both surfaces thereof as measured in accordance with JIS L1096 (dropping method). Paragraphs [0011] and [0059]. Ogata teaches the fiber B has a contact angle of greater than 120º. Paragraph [0010]. Therefore, it is clear the exposed portions of fiber B, i.e., a surface of the non-skin-side water repellent region, has a water contact angle of 80 degrees or greater and a water absorption rate of 10 seconds or greater. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
It is noted the limitations, “a skin-facing surface to be disposed on a side that is relatively close to the skin of a user during use and a non-skin-facing surface to be disposed on a side that is relatively away from the skin of the user”, and “on a side that is closer to the skin of the user than the non-skin side water-repellent region” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the 

Regarding claim 2
Ogata further teaches the occupancy of loops of the fiber B is within a range of 40 to 100%. Paragraph [0047]. Therefore, it is clear the surface fiber B is exposed on is not solely made from fiber B. Therefore, a portion to which the water-repellency-imparting agent is not attached is present on the non-skin-side water-repellent region.

Regarding claim 3
Ogata further teaches the occupancy of loops of the fiber B is within a range of 40 to 100%. Paragraph [0047]. Therefore, a 50-mm-square cloth selected from the side the fiber B is exposed on possesses 40 to 100% of the fiber B. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 1 and 8
Ogata teaches a cloth comprising a fiber A that is not water repellent and a fiber B that is water repellent, wherein the fiber B is subjected to a water-repellent agent. See, e.g., abstract 
Ogata teaches the cloth is a weft-knitted fabric, in which the fiber B is exposed on both surfaces of the cloth. Paragraph [0046]. A larger amount of fiber B is exposed on one of the surfaces of the cloth. Paragraph [0063]. Therefore, the side fiber B is more exposed on corresponds to the non-skin-facing surface and the exposed portions of fiber B on the non-skin-facing surface corresponds to the non-skin-side water-repellent region. Further, given there is less exposure of fiber B on the opposite surface, i.e., skin-facing surface, it is clear the skin-facing surface is made up of fiber A, which contributes to water absorbency, therefore the skin-facing surface has a water absorbing layer in a section of the fiber article that overlaps the non-skin-side water-repellent region in a plan view, the water absorbing layer maintaining the water absorbency. 
Ogata teaches the cloth has a water absorption rate of 30 seconds or less on both surfaces thereof as measured in accordance with JIS L1096 (dropping method). Paragraphs [0011] and [0059]. Ogata teaches the fiber B has a contact angle of greater than 120º. Paragraph [0010]. Therefore, it is clear the exposed portions of fiber B, i.e., a surface of the non-skin-side water repellent region, has a water contact angle of 80 degrees or greater and a water absorption rate of 10 seconds or greater. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
It is noted the limitations, “a skin-facing surface to be disposed on a side that is relatively close to the skin of a user during use and a non-skin-facing surface to be disposed on a side 

Regarding claim 9
Given Ogata teaches the cloth is a weft-knitted fabric and the fiber B is used to form loops on a side of the cloth, it is clear the surface formed by loops of fiber B of the cloth has an uneven structure and the water repellent agent is attached to the projections forming the uneven structure. Paragraph [0047].

Regarding claim 10
Given that the material and structure of the cloth of Ogata is substantially identical to the water repellency-imparted fiber article as used in the present invention, as set forth above, it is clear that the cloth of Ogata would intrinsically be capable of absorbing 10 mL or less of urine on the water absorbing layer and suppressing the 10 mL or less of urine from transferring to the opposite side of the cloth, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 12
Although Ogata does not explicitly teach the process of washing the cloth as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ogata meets the requirements of the claimed product, Ogata clearly would be capable of being washed by immersing the cloth in a liquid containing 0.1 mass% of a commonly available detergent for clothing and ion exchanged water under stirring at a rotational speed of 350 rpm for 10 minutes, and the lightly squeezing the cloth, and further immersing the cloth in ion exchanged water under stirring at a rotational speed of 350 rpm for 10 minutes.
Given that the structure and material of the cloth of Ogata is substantially identical to the water repellency-imparted fiber article as used in the present invention, as set forth above, it is clear that the cloth of Ogata would intrinsically have an amount of the water repellent agent contained in the cloth after washing of 20 mass% or less based on that before washing, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2015/0050438) (Ogata) in view of Oda et al. (JP 2013133572A) (Oda).
The Examiner has provided machine translations of Oda. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claim 4
Ogata teaches all of the limitations of claim 1 above, however does not explicitly teach the depth fiber B occupies of the thickness of the cloth. 
With respect to the difference, Oda teaches an absorbent article comprising a knitted fabric possessing a water-repellent portion on one surface of the knitted fabric. Paragraphs [0001], [0008-0009], and [0023]. Oda teaches the ratio of the penetration depth of the water-repellent resin into the fabric to the thickness of the knitted fabric is preferably 30 to 80%. As Oda expressly teaches, this ratio of the penetration depth of the water-repellent resin balances water diffusivity, transferability, and sweat treatment performance. Paragraphs [0028-0029]. Oda and Ogata are analogous art as they are both drawn to knitted fabrics for use in garments. 
In light of the motivation as provided by Oda, it therefore would have been obvious to one of ordinary skill in the art to ensure the ratio of the penetration depth of the fiber B in the weft-knitted fabric of Ogata in view of Kawaguchi is within the range of 30 to 80%, in view of water diffusivity, transferability, and sweat treatment performance, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to .

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2015/0050438) (Ogata) in view of Kawaguchi et al. (JP 5925835B2) (Kawaguchi).
The Examiner has provided machine translations of Kawaguchi. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 5 and 11
Ogata teaches all of the limitations of claim 1 above. Ogata further teaches the water-repellent agent is a silicone water-repellent agent. Paragraph [0037]. However, does not explicitly teach the bending resistance of the portion of the cloth made of fiber B. 
With respect to the difference, Kawaguchi teaches an absorbent article for use against the skin. The absorbent article comprises a fabric treated with a modified silicone water repellent. Paragraphs [0001-0002], [0006], [0008], [0037], and [0039]. As Kawaguchi expressly teaches, the silicone water repellent is excellent in water repellency and flexibility. Paragraph [0039]. Kawaguchi and Ogata are analogous art as they are both drawn to absorbent articles treated with water repellent agents. 
In light of the motivation provided by Kawaguchi, it therefore would have been obvious to one of ordinary skill in the art to use a modified silicone water repellent as the water repellent of Ogata, in order to provide water repellency and flexibility, and thereby arrive at the claimed invention. 
Given that the structure, composition, and material of the cloth of Ogata in view of Kawaguchi is substantially identical to the water repellent-imparted fiber article as used in the present invention, as set forth above, including the water repellent agent imparting flexibility to the cloth, it is clear that the cloth of Ogata in view of Kawaguchi would intrinsically possess a 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2015/0050438) (Ogata) in view of Kawaguchi et al. (JP 5925835B2) (Kawaguchi) and Oda et al. (JP 2013133572A) (Oda).
The Examiner has provided machine translations of Oda and Kawaguchi. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claim 6
Ogata teaches a cloth comprising a fiber A that is not water repellent and a fiber B that is water repellent, wherein the fiber B is subjected to a water-repellent agent. See, e.g., abstract and paragraph [0011]. Ogata teaches the fiber A contributes to water absorbency, such as cotton or wool (i.e., water-absorbent fiber). Paragraphs [0030] and [0033-0034]. Ogata further teaches the cloth is used to form underwear. Paragraph [0061]. 
Ogata teaches the cloth is a weft-knitted fabric, in which the fiber B is exposed on only one surface of the cloth, and, on the surface of the cloth, the occupancy of loops of the fiber B is within a range of 40 to 100%. Paragraph [0047]. Therefore, the side fiber B is exposed on corresponds to the non-skin-facing surface and the exposed portions of fiber B on the non-skin-facing surface corresponds to the non-skin-side water-repellent region. Further, given fiber B is not exposed on the opposite surface, i.e., skin-facing surface, it is clear the skin-facing surface is made up of fiber A, which contributes to water absorbency, therefore the skin-facing surface 
Ogata teaches the cloth has a water absorption rate of 30 seconds or less on both surfaces thereof as measured in accordance with JIS L1096 (dropping method). Paragraphs [0011] and [0059]. Ogata teaches the fiber B has a contact angle of greater than 120º. Paragraph [0010]. Therefore, it is clear the exposed portions of fiber B, i.e., a surface of the non-skin-side water repellent region, has a water contact angle of 80 degrees or greater and a water absorption rate of 10 seconds or greater. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
It is noted the limitations, “a skin-facing surface to be disposed on a side that is relatively close to the skin of a user during use and a non-skin-facing surface to be disposed on a side that is relatively away from the skin of the user”, and “on a side that is closer to the skin of the user than the non-skin side water-repellent region” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. 


With respect to the difference, Kawaguchi (A) teaches an absorbent article for use against the skin. The absorbent article comprises a fabric treated with a modified silicone water repellent. Paragraphs [0001-0002], [0006], [0008], [0037], and [0039]. As Kawaguchi expressly teaches, the silicone water repellent is excellent in water repellency and flexibility. Paragraph [0039]. Kawaguchi and Ogata are analogous art as they are both drawn to absorbent articles treated with water repellent agents. 
In light of the motivation provided by Kawaguchi, it therefore would have been obvious to one of ordinary skill in the art to use a modified silicone water repellent as the water repellent of Ogata, in order to provide water repellency and flexibility, and thereby arrive at the claimed invention. 
Given that the structure, material, and composition of the cloth of Ogata in view of Kawaguchi is substantially identical to the water repellent-imparted fiber article as used in the present invention, as set forth above, including the water repellent agent imparting flexibility to the cloth, it is clear that the cloth of Ogata in view of Kawaguchi would intrinsically possess a bending resistance of a section where the fiber B is exposed of 60 mm or less that is equal or less than the bending resistance of a section where the fiber A is exposed, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	With respect to the difference, Oda (B) teaches an absorbent article comprising a knitted fabric possessing a water-repellent portion on one surface of the knitted fabric. Paragraphs [0001], [0008-0009], and [0023]. Oda teaches the ratio of the penetration depth of the water-repellent resin into the fabric to the thickness of the knitted fabric is preferably 30 to 80%. As Oda expressly teaches, this ratio of the penetration depth of the water-repellent resin balances water diffusivity, transferability, and sweat treatment performance. Paragraphs [0028-0029]. Oda and Ogata in view of Kawaguchi are analogous art as they are both drawn to knitted fabrics for use in garments. 
	In light of the motivation as provided by Oda, it therefore would have been obvious to one of ordinary skill in the art to ensure the ratio of the penetration depth of the fiber B in the weft-knitted fabric of Ogata in view of Kawaguchi is within the range of 30 to 80%, in view of water diffusivity, transferability, and sweat treatment performance, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789